

 
 

--------------------------------------------------------------------------------

 
EXHIBIT 10.5





CONSULTING AGREEMENT




This CONSULTING AGREEMENT (this “Agreement”) is made as of October 13, 2010,
between Charming Shoppes, Inc., a Pennsylvania corporation (the “Company”), and
Portsmouth Partners LLC (“Consultant”).


W I T N E S S E T H:


WHEREAS, the Company desires to obtain certain services from Consultant to
provide assistance in transitioning to a new chief executive officer, and
Consultant desires to provide such services to the Company.


NOW, THEREFORE, the parties intending to be legally bound hereby agree as
follows:


1. Engagement.
 
 
(a) Engagement and Duties. Consultant shall cause Michael Blitzer (“Blitzer”) on
behalf of Consultant to perform consulting services and assignments on an
as-needed basis as the Chairman of the Board of the Company (the “Chairman”) or
any other person designated by the Chairman may reasonably request, all as
provided in this Agreement.  Consultant shall render these services in a timely
and professional manner.  During the term of this Agreement (the “Term”),
Consultant shall comply with all Company procedures, practices, policies and
manuals in effect from time to time.  Consultant, in its capacity as an
independent contractor under this Agreement, shall not have any right, power or
authority to bind or commit the Company or any of its subsidiaries to any act,
service or other contractual commitment, and Consultant shall not represent to
any other person or entity that he has any such right, power or authority.  In
addition, Consultant shall not have any right, power or authority to amend or
terminate any relationship between the Company, its subsidiaries and any other
person or entity.  The Company retains the right to engage the services of other
persons and entities to perform services for the Company, whether similar or
dissimilar to the services provided by Consultant to the Company under this
Agreement.
 
 
(b) Michael Blitzer.  Consultant represents and warrants to the Company that
Blitzer shall be the only person actively and personally involved in all aspects
of the consulting services performed on behalf of Consultant under and in
accordance with this Agreement.  Consultant shall not use the services of any
person other than Blitzer, or use any other entity or organization, in the
performance of the services hereunder, in each case without the prior written
consent of the Company.  Notwithstanding the foregoing, Blitzer shall not be
required to perform any services that would render him a principal executive
officer or other executive officer of the Company.
 

 
1

--------------------------------------------------------------------------------

 



 
(c) Provision of the Services.  Consultant shall determine the method or manner
of provision of the services and shall establish reasonable work and travel
schedules, if necessary, to assure performance of the services to be provided
hereunder.  In connection with providing the services during the Term,
Consultant shall cause Blitzer to make himself reasonably available by
telephone, email, or in person during normal business hours of the Company, as
reasonably requested by the Chairman.
 
(d) Term and Termination.  The Term shall begin on the date hereof (the
“Effective Date”) and shall continue until terminated by either party in its
sole discretion on five days written notice to the other party.  Upon any
termination of the Term, the Company shall pay Consultant for work done through
the date of termination.  The provisions of Sections 2(c), 3, 4 and 6 shall
survive any termination hereof.
 
2. Compensation and Independent Contractor Status.
 
(a) Compensation for Services.  As compensation for its services under this
Agreement, during the Term, the Company shall pay Consultant at the rate of
$5,200 for each full work day or a pro-rated portion thereof for each part work
day.  Consultant shall submit a monthly invoice to the Company describing the
services performed in reasonable detail, and said payments shall be made within
10 business days after the Company’s receipt of such invoices and approval
thereof.
 
(b) Expense Reimbursement.  The Company shall, subject to the Company’s expense
reimbursement policy in effect from time to time, reimburse Consultant for its
actual out-of-pocket expenses and disbursements reasonably incurred in
connection with the performance of the services under this
Agreement.  Consultant shall submit monthly documentation evidencing such
expenses in reasonable detail.  Reimbursements shall be made within 10 business
days after the Company’s receipt of all necessary documentation and approval
thereof.
 
(c) Independent Contractor.  Consultant’s relationship to the Company under this
Agreement is solely that of an independent contractor.  Consultant shall not be
considered an employee or agent of the Company under this Agreement or
otherwise.  Nothing herein shall be deemed or construed to create a joint
venture, partnership, agency or employee/employer relationship between the
parties for any purpose, including, without limitation, withholding for purposes
of Social Security, income tax or other taxes, if any.  As an independent
contractor, the Company shall issue an IRS Form 1099 for payments made pursuant
to this Agreement and Consultant shall be responsible for paying all federal,
state and local income and social security taxes arising out of any such
payments.  Neither federal, state, or local income tax, nor payroll tax of any
kind, shall be withheld or paid by the Company on behalf of Consultant or its
employees.
 

 
2

--------------------------------------------------------------------------------

 

3. Covenants.
 
(a) All developments, including but not limited to inventions, trade secrets,
discoveries, improvements, methods, processes, compositions, ideas, writings and
other intellectual property, in hard copy or electronic media, whether
patentable, copyrightable or constituting trade secrets (“Developments”) that
are produced or developed as a result of or relating to the services provided by
Consultant and Blitzer hereunder, either alone or (to the extent assignable) in
conjunction with any other person or persons, shall become and remain the sole
and exclusive property of the Company.  Consultant and Blitzer hereby (i)
represent and warrant to the Company that each of them has full legal right,
title and authority to assign Consultant’s and Blitzer’s right in the
Developments to the Company; (ii) assign, transfer and convey, and agree to so
assign, transfer and convey all of their rights, title and interests in and to
any and all such Developments effective immediately as they arise; (iii) agree
to disclose fully as soon as practicable, in writing, all such material
Developments to the Chairman; and (iv) agree to execute, deliver and/or record
all such documents, and do all such acts, as may be requested from time to time
by the Company in order to carry out the intent of this Section 3(a).
 
(b) Consultant and Blitzer, on behalf of themselves and their affiliates,
acknowledge a duty of confidentiality owed to the Company and shall render the
services hereunder in a manner designed to protect the proprietary information
of the Company from improper use or disclosure.  Consultant and Blitzer shall
not, and shall cause their affiliates not to, except in the performance of the
duties hereunder, during or at any time subsequent to the Term, use, divulge,
furnish or make accessible to any person or business entity (other than with the
written permission of the Company) any knowledge, technical data, information or
future plans of the Company with respect to the Company or its business,
including, without limitation, the products of the Company, samples and designs,
marketing plans, advertising plans, strategic plans, financial and statistical
data (including financial forecasts and pro-forma financial models), sales and
pricing information, customer or supplier lists, or licensed technology or
technology, whether in the concept or development stage, owned or being marketed
or developed by the Company on the effective date of this Agreement or during
the Term.  All computer software, customer lists, price lists, contract forms,
catalogs, books, records and files acquired by Consultant and Blitzer or their
affiliates during the Term are acknowledged to be proprietary information of the
Company and shall not be duplicated, removed from the Company’s possession or
made use of other than in pursuit of the Company’s business, and, at the end of
the Term or upon termination of this Agreement for any reason, Consultant and
Blitzer shall, and shall cause their affiliates to, either destroy or deliver to
the Company, without further demand, all copies thereof which are then in his
possession or under control.
 
(c) Consultant and Blitzer, on behalf of themselves and their affiliates,
covenant that during the Term and for two years thereafter, Consultant and
Blitzer and their affiliates shall not hire any employee of the Company or any
of its subsidiaries or attempt to induce any employee of the Company or any of
its subsidiaries to leave the employment of the Company or any of its
subsidiaries or facilitate or be involved with the hiring of any employee of the
Company or any of its subsidiaries by another party.
 

 
3

--------------------------------------------------------------------------------

 

(d) Each party (including Blitzer) covenants that during and after the Term such
party shall not make any derogatory, unfavorable, negative or disparaging
statements concerning the other party or its affiliates and in the case of the
Company, its subsidiaries, officers, directors, managers, employees or agents,
or its or their business affairs or performance.
 
(e) Consultant and Blitzer represent to the Company that the restrictions set
forth in this Section 3 will not be unduly burdensome to each of them, and they
agree that they are reasonable and do not impose a greater restraint than is
necessary to protect the Company’s legitimate business interests.
 
4. Remedies.  Any breach or threatened breach of this Agreement shall cause
irreparable and continuing harm to the Company for which there will be no
adequate remedy at law and which could not be adequately compensated by monetary
damages.  Accordingly, in addition to any other remedies that the Company may
have pursuant to this Agreement, at law or in equity, the Company shall be
entitled to seek equitable relief for any breach or threatened or anticipated
breach by Consultant and Blitzer.  Consultant and Blitzer shall not assert that
a remedy for equitable relief is unenforceable, invalid, contrary to law or
inequitable for any reason, nor assert that a remedy of monetary damages would
provide an adequate remedy, and Consultant and Blitzer hereby waive (i) any
defenses in any action for equitable relief, including the defense that a remedy
at law would be adequate and (ii) any requirement under any law to post a bond
or other security as a prerequisite to obtaining equitable relief.  If
Consultant or Blitzer breaches this Agreement, the Company shall have the right
from time to time, to set off amounts owed by Consultant to the Company by
amounts owed by the Company to Consultant, including damages, against amounts
payable by the Company, in either case whether such amounts are payable at the
time of setoff or thereafter.
 
5. Representations and Warranties.  Consultant and Blitzer represent and warrant
to the Company that (i) all services to be performed  pursuant to this Agreement
shall be performed in a competent, professional, and lawful manner and (ii)
there are no restrictions, agreements or understandings whatsoever to which
either of them is a party that would prevent or make unlawful its or his
execution of this Agreement, that would be inconsistent or in conflict with this
Agreement or Consultant’s or Blitzer’s obligations hereunder, or that would
otherwise prevent, limit or impair the performance by Consultant or Blitzer of
their duties under this Agreement.
 
6. Miscellaneous.
 
(a) Successors and Assigns.  The Company may assign this Agreement to (i) any
subsidiary of the Company or (ii) any successor to all or substantially all of
its assets and business by means of liquidation, dissolution, merger,
consolidation, transfer of assets, sale of stock or otherwise.  The duties of
Consultant and Blitzer hereunder  may not be assigned by  either of them without
the prior written consent of the Company.
 
(b) Governing Law and Enforcement.  This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to the principles of conflicts of laws.
 

 
4

--------------------------------------------------------------------------------

 

(c) Arbitration.  Except as provided in Section 4 or this Section 6(c), any
dispute arising out of or relating to any interpretation, construction,
performance or breach of this Agreement, shall be settled by arbitration to be
held in Bucks County, Pennsylvania, before a single arbitrator and in accordance
with the Commercial Arbitration Rules then in effect of the American Arbitration
Association.  Each party (including Blitzer) irrevocably and unconditionally
consents to the jurisdiction of any such proceeding and waives any objection
that it may have to personal jurisdiction or the venue of any such
proceeding.  The parties will cooperate with each other in causing the
arbitration to be held in as efficient and expeditious a manner as
practicable.  If the parties are unable to appoint a mutually acceptable
arbitrator within 30 days after a party gives written notice to the other
requesting resolution of a dispute in accordance with the provisions of this
paragraph 6(a), the American Arbitration Association shall appoint the
arbitrator in accordance with such Commercial Arbitration Rules.  The arbitrator
may grant injunctions or other relief in such dispute or controversy.  The
decision of the arbitrator shall be final, conclusive and binding on the parties
to the arbitration.  Judgment may be entered on the arbitrator’s decision in any
court having jurisdiction.  The Company and Consultant (including Blitzer) shall
each pay one-half of the costs and expenses of such arbitration, and each party
shall separately pay the fees and expenses of its own counsel.  Nothing herein
shall prevent the parties from settling any dispute by mutual agreement at any
time.
 
(d) Severability.  If any provision of this Agreement is determined to be
invalid or unenforceable by a court of competent jurisdiction by reason of the
nature of the covenants contained therein, such terms shall be deemed changed or
reduced to enforceable terms, but only to the extent necessary to cure such
invalidity.  Further, whenever possible, each provision of this Agreement shall
be interpreted in such a manner to be effective and valid under applicable law.
 
(e) Notices.  Any notice or communication required or permitted under this
Agreement shall be made in writing and (a) sent by overnight courier (such as
Federal Express), (b) mailed by overnight U.S. express mail, return receipt
requested, or (c) by email or facsimile, as follows:
 
If to Consultant:            Michael Blitzer
Portsmouth Partners LLC
71 Rolling Hill Road
Skillman, New Jersey 08558
Email: michaeljblitzer@att.blackberry.net
Fax:  609-333-9382


If to Blitzer:                   Michael Blitzer
71 Rolling Hill Road
Skillman, New Jersey 08558
Email:  michaeljblitzer@att.blackberry.net
Fax:  609-333-9382


If to the Company:        3750 State Road
Bensalem, Pennsylvania 19020
Attention:  General Counsel
Email: colin.stern@charming.com
Fax:  215-604-5615

 
5

--------------------------------------------------------------------------------

 

or to such other address as either party may from time to time duly specify by
notice given to the other party in the manner specified above.


(f) Entire Agreement; Amendments; Waivers.  This Agreement contains the entire
agreement and understanding of the parties hereto relating to the subject matter
hereof, and merges and supersedes all prior and contemporaneous discussions,
agreements and understandings of every nature relating to the subject matter,
whether written or oral.  This Agreement may not be changed or modified, except
by an agreement in writing signed by each of the parties hereto.  The waiver by
a party of any breach of any provision of this Agreement shall not constitute or
operate as a waiver of any other breach of such provision or of any other
provision hereof, nor shall any failure to enforce any provision hereof operate
as a waiver of such provision or of any other provision hereof.
 
(g) Section Headings.  The headings of sections and paragraphs of this Agreement
are inserted for convenience only and shall not in any way affect the meaning of
construction of any provision of this Agreement.
 
(h) Counterparts; Facsimile.  This Agreement may be executed in multiple
counterparts (including by facsimile or pdf. signature), each of which will be
deemed to be an original, but all of which together will constitute but one and
the same instrument.
 

 
6

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, each of the parties to this Agreement has duly executed this
Agreement as of the date first above written.


Portsmouth Partners LLC





 
 
______________________________
Michael Blitzer (as sole director,
officer and shareholder)
 
Date:__________________________
 
 
CHARMING SHOPPES, INC.
 
By: ___________________________
Name:
Title:
 
 
 
Date:__________________________
     







I, the undersigned, Michael Blitzer, intending to be legally bound hereby, agree
to the provisions of the foregoing Agreement to the extent they are applicable
to me.






____________________________________
Michael Blitzer


Date:________________________________
























 
7

--------------------------------------------------------------------------------

 
